STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

LYNDON       LASITER                                                                           NO.        2022      CW     0146


VERSUS


CYRUS       CHIASSON,             BRETT
CHIASSON,          WILLIAM          Z.
                                                                                                          MAY      13,     2022
BUCKNER,          AND        ELIZABETH
BUCKNER




In    Re:          Lyndon          Lasiter,           applying        for       supervisory                 writs,          Baton

                   Rouge           City       Court,         Parish        of     East              Baton          Rouge,        No.

                   201903088.




BEFORE:            GUIDRY,          HOLDRIDGE,          AND       CHUTZ,        JJ.


        WRIT       GRANTED          WITH       ORDER.         The city court' s                       December            1,    2021

ruling           denying          the     motion        for        summary        judgment                  filed          by    the

plaintiff,              Lyndon       Lasiter,          is     vacated.             Considering                     the     unique

circumstances                 caused      by     Hurricane           Ida     and          Covid- 19          restrictions

and    closures,              especially         in     light        of    the       fact           the     office         of    the

attorney           for       the    defendant           is     located          in        St.        John       the       Baptist

Parish which was                   devastated by Hurricane                        Ida,          and       because          of    the

city        court'      s    concerns,          it    should         have       continued                 the      hearing        on

the     motion              for
                             summary             judgment            so     that          the        opposition             would

have        been       timely filed              and        the    mover        would           have        been          able    to

file        an     objection             to     any         document         in       a        timely           filed       reply
memorandum.                 La.    Code       Civ.     P.     art.        966( C)(        2)        and (    D)(    2).         This

matter is remanded to the city court with instructions to re -set
the motion for summary judgment in accordance with the mandatory
guidelines              established              in     Louisiana            Code              of     Civil          Procedure

Article          966.




                                                              JMG
                                                              GH

                                                             WRC




COURT       OF    APPEAL,          FIRST      CIRCUIT




       DEPUTY          CLERK       OF    COURT
                 FOR        THE   COURT